DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a first action on the merits of the application.  Claims 27-31 are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/11/2022 was considered by the Examiner.

Claim Objections
Claims 27 and 29 are objected to because of the following informalities:
Claim 27 recite “inlet can be in communication” and “outlet can be in communication” in lines 5-6.  It is respectfully suggested to amend the limitations to “inlet is is 
Claim 29 recite “inlet can be in communication” in line 1.  It is respectfully suggested to amend the limitations to “inlet is .
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celik et al. (US 2011/0146487 A1, hereinafter “Celik”).
In regard to claim 27, Celik discloses an adsorption-based gas separation plant (Abstract). Celik discloses an apparatus (Fig. 1 and Fig. 2) for the separation and optional recovery of a first gas, such as CO2 from a gas mixture of air (paragraphs [0051]; [0056]), by a cyclic adsorption/desorption process (paragraph [0050]) using a loose particulate sorbent for gas adsorption (paragraph [0038]; [0043]; [0044]);
wherein said apparatus has an inlet for a first gas stream (2, Fig. 1) and an outlet for a second gas stream (3, Fig. 1), and 
wherein said inlet (2, Fig. 1) can be in communication with an enclosed or confined space, the space comprising a stack of at least two adjacent, parallel, spaced-apart modular units (i.e., layers) in said apparatus, and said outlet (3, Fig. 1) can be in communication with both an interior of said space and an exterior of said space.
Celik discloses that: feed inlet (2, Fig. 1) and product outlet (3, Fig. 1) are connected to the necessary piping and valves in the adsorption plant for feed, product, and reflux flows to operate in a conventional adsorption process (paragraph [0049]) which meets the limitation “characterized by a first valve mechanism which can control said outlet to provide selective communication of said outlet with either said interior of said space or said exterior of said space” as recited. 

In regard to claim 29, Celik discloses that: feed inlet (2, Fig. 1) and product outlet (3, Fig. 1) are connected to the necessary piping and valves in the adsorption plant for feed, product, and reflux flows to operate in a conventional adsorption process (paragraph [0049]) which meets the limitation “said inlet can be in communication with both said interior of said space and said exterior of said space, characterized by a second valve mechanism which controls said inlet to provide selective communication with either said interior of said space or said exterior of said space” as recited. 
Celik discloses every limitation recited in claims 27 and 29.
 
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Celik et al. (US 2011/0146487 A1), as applied to claim 27 above, and further in view of Naheiri (US 6,156,101).
In regard to claim 28, Celik discloses that: feed inlet (2, Fig. 1) and product outlet (3, Fig. 1) are connected to the necessary piping and valves in the adsorption plant for feed, product, and reflux flows to operate in a conventional adsorption process (paragraph [0049])
But Celik does not explicitly disclose the first valve (i.e., outlet valve) mechanism is a single two-way valve.
Naheiri discloses a PSA process and system that utilizes a combination of cyclic feed, evacuation, purge, and repressurization steps to provide a final gas product enriched in one of the feed components (Abstract; Fig. 1; col. 6, line 38 thru col. 7, line 41). Naheiri discloses a use of single two-way valve (7, Fig. 1) in controlling the flow direction in the input/output of the adsorption vessel (col. 6, lines 38-51).  
It is noted that both the Celik and Naheiri references direct an apparatus for cyclic adsorption/desorption process such as separating target gas (e.g., CO2) from a gas mixture.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cyclic adsorption/desorption apparatus of the Celik, to provide the feature of the first valve (i.e., outlet valve) mechanism is a single two-way valve as suggested by Naheiri, this is because (1) the use of single two-way valve (7, Fig. 1) is effective for controlling the flow direction in the input/output of the adsorption vessel (col. 6, lines 38-51) as taught by Naheiri (7, Fig. 1; col. 6, lines 38-51), and (2) this involves application of a known input/output controlling means for controlling the flow direction in the input/output of the adsorption vessel in the cyclic adsorption/desorption apparatus thereby to improve the overall operation of a known cyclic adsorption/desorption apparatus with predictable results.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Celik et al. (US 2011/0146487 A1), as applied to claim 29 above, and further in view of Naheiri (US 6,156,101).
In regard to claim 30, Celik discloses that: feed inlet (2, Fig. 1) and product outlet (3, Fig. 1) are connected to the necessary piping and valves in the adsorption plant for feed, product, and reflux flows to operate in a conventional adsorption process (paragraph [0049])
But Celik does not explicitly disclose the second valve (i.e., inlet valve) mechanism is a single two-way valve.
Naheiri discloses a PSA process and system that utilizes a combination of cyclic feed, evacuation, purge, and repressurization steps to provide a final gas product enriched in one of the feed components (Abstract; Fig. 1; col. 6, line 38 thru col. 7, line 41). Naheiri discloses a use of single two-way valve (7, Fig. 1) in controlling the flow direction in the input/output of the adsorption vessel (col. 6, lines 38-51).  
It is noted that both the Celik and Naheiri references direct an apparatus for cyclic adsorption/desorption process such as separating target gas (e.g., CO2) from a gas mixture.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the cyclic adsorption/desorption apparatus of the Celik, to provide the feature of the second valve (i.e., inlet valve) mechanism is a single two-way valve as suggested by Naheiri, this is because (1) the use of single two-way valve (7, Fig. 1) is effective for controlling the flow direction in the input/output of the adsorption vessel (col. 6, lines 38-51) as taught by Naheiri (7, Fig. 1; col. 6, lines 38-51), and (2) this involves application of a known input/output controlling means for controlling the flow direction in the input/output of the adsorption vessel in the cyclic adsorption/desorption apparatus thereby to improve the overall operation of a known cyclic adsorption/desorption apparatus with predictable results.

In regard to claim 31, Celik, in view of Naheiri, discloses the use of the input/output valve mechanism is a single two-way valve. When the input valve mechanism is in closed mode, the limitation of “said inlet can be in communication with only said interior of said space” is considered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772